Citation Nr: 0936840	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the left hip and lower leg.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for the residuals of 
an injury to the left hip and left lower leg.

In an April 2007 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims.  
Pursuant to a Joint Motion for Remand, in a September 2008 
Order, the Court vacated the Board's decision denying service 
connection and remanded claim to the Board for 
readjudication, in accordance with the Joint Motion.  In 
March 2009, the Board remanded this matter for further 
development.

The Board recognizes that in June 2009, the Veteran's 
representative submitted a written request for an additional 
30 to 60 days to submit medical evidence in support of his 
claim for service connection.  More than 60 days have elapsed 
since that request without the submission of additional 
medical evidence.

Additionally, the Board acknowledges that in August 2009, the 
Veteran submitted an additional lay statement summarizing his 
military service and a copy of a Congressional inquiry 
regarding the status of the his claim.  The Board recognizes 
that this newly submitted evidence was not accompanied by a 
waiver of RO consideration.  Nevertheless, the Board finds 
that, because the August 2009 lay statement and Congressional 
correspondence are cumulative of evidence already in the 
claims file, those submissions do not constitute additional 
pertinent evidence.  Therefore, an additional remand to the 
RO is unnecessary.  38 C.F.R. § 20.1304 (2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).





FINDINGS OF FACT

The Veteran's current left hip and leg problems first 
manifested many years after his separation from service and 
are unrelated to his period of service or to any incident 
therein.


CONCLUSION OF LAW

Residuals of an injury to the left hip and lower leg were not 
incurred in or aggravated by the Veteran's active service.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from a left 
hip and lower leg disability that had its onset during his 
period of World War II service.  Specifically, he contends 
that, while serving aboard a Navy destroyer during a storm at 
sea, a light fell on his leg, and that since that time he has 
experienced chronic pain in his lower left extremity.

The Veteran's service medical records reflect that he 
reported to sick call in February 1945 after a boat light 
fell from the upper deck, striking his left leg.  Physical 
examination revealed a very tender and slightly discolored 
left lower leg.  No mention was made of the left hip.  The 
Veteran was given pain medication and ordered to bed.  The 
diagnosis was contusion of the left lower leg.  Approximately 
one week later he was found to be healed, and returned to 
active duty.  The service medical records are otherwise 
negative for any complaints of or treatment for left hip or 
leg pain.  On examination in December 1945, prior to 
separation from service, the Veteran reported a history of a 
contusion to the left leg.  Physical examination, however, 
revealed no current abnormalities of the left hip or leg.  As 
examination prior to separation from service did not reveal 
left hip or leg abnormalities, the Board finds that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
current left hip and leg conditions.  38 C.F.R. § 3.303(b).  

The Veteran now asserts that he sought medical treatment for 
left hip and leg pain beginning in the early 1950s.  The RO 
made multiple requests for his VA medical records dated from 
1950 and 1965, but was informed in September 2005 that there 
was no VA medical information for him during that period.

When a Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the Veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met 
that obligation by making multiple attempts to secure the 
Veteran's VA medical records from a variety of sources, 
including from the Veteran himself.  In response to these 
requests for information, the Veteran indicated that he did 
not have any VA medical records in his possession, and was 
duly informed of the unavailability of additional records. 

The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service.  Both of those 
inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

Private treatment records show that in December 1963, the 
Veteran was hospitalized for acute back pain, which was 
assessed as symptomatic of a possible muscle spasm.  
Significantly, however, no complaints or clinical findings 
were made with respect to the hip or leg.  The first post-
service clinical evidence of treatment for left hip pain is 
dated more than four decades later, in November 2004.  At 
that time, the Veteran reported that his left hip hurt when 
he walked or placed pressure on it.  Pain was alleviated by 
rest.  Physical examination revealed marked tenderness in the 
trochanteric area but was otherwise unremarkable with no 
indication of arthritis.  The assessment was acute left 
trochanteric bursitis.  There are no subsequent treatment 
records related to complaints of left hip pain.  

The first post-service clinical evidence of treatment for 
left leg pain is dated in August 2005, when the Veteran 
complained of a 40-year history of back pain that radiated 
into his left leg.  MRI examination of the back revealed 
degenerative changes.  Sensory examination of the lower 
extremities was abnormal.  The assessment was mild spinal 
stenosis with associated neural claudication.  Subsequent 
medical records showed ongoing treatment for complaints of 
pain and cramping in the left lower extremity, which were 
assessed as radicular in nature.  There is no evidence in the 
Veteran's claims folder indicating that any of his treating 
providers found a relationship between his left hip and leg 
pain and his period of active service.  In a June 2006 
statement, the Veteran's private physician noted the 
Veteran's history of an injury to his left hip and leg during 
service, but currently found no remarkable findings related 
to the Veteran's left leg and his reported injury.

Pursuant to the Board's March 2009 remand, the Veteran was 
afforded an April 2009 VA orthopedic examination in which he 
reported a history of pain in his lower left extremity dating 
back to his in-service injury.  It was noted that the Veteran 
experienced flare-ups of moderately severe left hip and lower 
leg pain one to two days each week, which impaired his 
ability to walk and to lift and carry objects.  Physical 
examination revealed slightly limited range of motion in the 
left hip due to pain and stiffness, but was otherwise 
negative for any hip or leg abnormalities.  

Based upon the results of the examination and a review of the 
claims folder, the VA examiner concluded that the Veteran's 
current left hip and leg problems were not attributable to 
his February 1945 in-service leg injury or any other aspect 
of his military service.  In support of that opinion, the 
examiner cited the nearly 60-year window between the in-
service injury and the first clinical evidence of record 
pertaining to left hip or leg problems.  That examiner 
further noted that the Veteran's most recent X-rays had been 
negative for any left hip or leg abnormalities.  
Additionally, referencing the Veteran's intermittent 
treatment for low back problems and diagnosis of spinal 
stenosis with associated neural claudication, the examiner 
determined that his left hip and leg problems were radicular 
manifestations of his nonservice-connected back disability.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and  
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as  
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the April 2009 VA opinion, attributing 
the Veteran's current left hip and lower leg problems to his 
nonservice-connected back disability and determining that 
those problems are unrelated to his February 1945 injury or 
any other aspect of service, is the most probative and 
persuasive evidence.  It was based on the examiner's thorough 
and detailed examination of the Veteran and claims folder, 
and the examiner provided a rationale for the opinion.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims folder and the Veteran's 
history, and the thoroughness and detail of the opinion).  In 
placing great weight on the April 2009 opinion, the Board 
notes that in addition to a detailed medical examination, 
there was a complete review of the Veteran's claims folder.  
Additionally, there are no other contrary competent medical 
opinions of record.  Thus, the Board finds that an additional 
VA examination is not required with respect to the Veteran's 
claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
Veteran's current complaints of left hip and lower leg 
problems.  In addition, the existing clinical evidence does 
not show, nor does the Veteran contend, that those problems 
manifested within one year of separation.  Thus service 
connection is not warranted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309 (2008).

The Veteran maintains that he has a left hip and lower leg 
condition that is related to his active service.  However, as 
a layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142  
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about the symptoms that he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished, however, from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The Veteran contends that the lay evidence demonstrates a 
continuity of symptoms after discharge and supports his claim 
for service connection.  However, the first post-service 
clinical evidence of left hip problems is dated in November 
2004, nearly 59 years after the Veteran's discharge from 
service, while the first clinical evidence pertaining to the 
left leg is dated even later, in August 2005.  In view of the 
lengthy period without complaints, diagnoses, or treatment 
related to left hip and leg problems, the evidence does not 
support a finding of a continuity of symptomatology, which 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that any current left hip 
and lower leg disability developed in service, are due to or 
the result of any disease or injury incurred in or aggravated 
by service, or are presumptive conditions that manifested to 
a compensable degree within the applicable presumptive period 
following separation from service.  Therefore, the Board 
concludes that the claimed left hip and lower leg disability 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005 and March 
2006; a rating decision in October 2005, and a statement of 
the case in August 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of those claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in July 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to his hearing loss and tinnitus claims.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

ORDER

Service connection for the residuals of an injury to the left 
hip and left lower leg is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


